         CASE 0:21-cv-01512-WMW-KMM Doc. 59 Filed 08/16/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    Core and Main, LP,                                    No. 21-cv-1512 (WMW/KMM)

          Plaintiff,

    v.                                                          ORDER

    Ron McCabe, Dakota Supply Group, Inc.,

          Defendants.


         This matter is before the Court on the Plaintiff’s Motion for Expedited Discovery
and an Early Trial Date (ECF 46), and the Plaintiff’s letter requesting permission to file a
reply in support of that motion (ECF 57).1 A hearing on the motion for expedited
discovery and an early trial date will be held on Monday, September 13, 2021, at
3:30 p.m., before Magistrate Judge Katherine Menendez. The Court will conduct the
hearing by videoconference, and the link for joining the hearing will be sent separately to
counsel.

         The Federal Rules of Civil Procedure provide that “[a] party may not seek
discovery from any source before the parties have met and conferred as required by Rule
26(f)….” Fed. R. Civ. P. 26(d)(1). The parties have not yet had a Rule 26(f) meeting in
this case, and this Court has not yet set a Rule 16 scheduling conference. Because there is
a pending motion for a temporary restraining order and preliminary injunction (ECF 5),
and a motion to dismiss (ECF 24), at this time, the undersigned has determined that there
is good cause to delay setting a pretrial conference and issuing a scheduling order. See
Fed. R. Civ. P. 16(b)(2) (providing that a scheduling order must be issued “within the
earlier of 90 days after any defendant has been served with the complaint or 60 days after


1
      Although the letter requesting a reply brief is addressed to United States District
Judge Wilhelmina Wright, the relief requested in the motion to expedite discovery is
nondispositive and this Court has confirmed with Judge Wright that the request should be
addressed by the undersigned.


                                              1
       CASE 0:21-cv-01512-WMW-KMM Doc. 59 Filed 08/16/21 Page 2 of 2




any defendant has appeared” except where “the judge finds good cause for delay”). The
timing for a scheduling conference and the parties’ Rule 26(f) meeting will be discussed
at the September 13th hearing on the motion to expedite. Between the date of this Order
and the September 13th hearing, the parties shall not engage in any discovery. However,
if the District Court issues a ruling on the Plaintiff’s motion seeking preliminary
injunctive relief before the September 13th hearing and that ruling supports allowing
discovery to go forward without delay, the prohibition on discovery prior to September
13th in this Order shall be vacated.

       In their letter requesting permission to file a reply brief, counsel for Plaintiff
asserts that “Defendants have made factual assertions that are incorrect, and must be
answered.” (ECF 57.) To the extent that Plaintiff’s counsel believes there are incorrect
factual assertions in the Defendants’ response to the motion to expedite discovery, those
concerns can be addressed at the September 13th hearing. Therefore, the Court finds that
a reply memorandum is unnecessary, and Plaintiff’s request is denied.

       IT IS SO ORDERED.

Date: August 16, 2021

                                                            s/Katherine Menendez
                                                           Katherine Menendez
                                                           United States Magistrate Judge




                                               2
